Citation Nr: 9905778	
Decision Date: 03/01/99    Archive Date: 03/11/99

DOCKET NO.  98-12 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for low back strain.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from September 1975 to 
September 1996.

The veteran filed a claim in October 1996 for service 
connection for a low back injury.  This appeal arises from 
the April 1997 rating decision from the Newark, New Jersey 
Regional Office (RO) that denied the veteran's claim for 
service connection for low back strain.  A Notice of 
Disagreement was filed in April 1998 with a request for a 
hearing at the RO before a Member of the Board and a 
Statement of the Case was issued in May 1998.  A substantive 
appeal was filed in June 1998 with a request for a hearing at 
the RO before a Member of the Board.

In January 1997, the veteran filed a claim for ingrown 
toenails.  By rating action in April 1997, service connection 
for ingrown toenails was granted with an evaluation of 0 
percent disabling.  The veteran perfected an appeal on this 
issue.  In October 1998, the veteran indicated in writing 
that he was withdrawing his claim for a compensable rating 
for service connected ingrown toenails.  

On October 20, 1998, a hearing was held at the RO before Iris 
S. Sherman, who is a member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102 (West Supp. 1998).

Additional issues for which notices of disagreement have been 
filed are discussed in the Remand portion of this decision.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for low back strain is plausible.

2.  The veteran suffers from residual lumbosacral strain 
which had its onset in service.

CONCLUSION OF LAW

Chronic lumbosacral strain was incurred in service.  
38 U.S.C.A. §§  1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

On a service enlistment examination in September 1975, no 
history of back pain was reported.  On examination, the 
veteran's spine was clinically evaluated as normal.

On a service reenlistment/extension examination in November 
1986, no history of back pain was reported.  On examination, 
the veteran's spine was clinically evaluated as normal.

On a lost records physical examination in April 1988, no 
history of back pain was reported.  On examination, the 
veteran's spine was clinically evaluated as normal.

In November 1992, the veteran was seen with complaints of low 
back pain for two weeks.  He reported shoveling a driveway 
before the pain started.  The examination of the back showed 
no swelling, erythremia or deformity.  There was full range 
of motion in all planes.  The assessment was mechanical low 
back pain. 

On a periodic examination in December 1992, the veteran's 
spine was clinically evaluated as normal.

In January 1995, the veteran complained of low back pain for 
two weeks.  It usually came on when sitting for long periods.  
The impression was low back muscle strain.

In June 1995, the veteran was seen for complaints of low back 
pain for three and one-half hours.  He had decreased range of 
motion and limited flexion.  The assessment was back muscle 
strain.  

On a retirement examination in February 1996, a history of 
back pain was reported.  On examination, the veteran's spine 
was clinically evaluated as normal.

In October 1996, the veteran filed a claim for various 
disabilities to include a low back injury.

On a VA examination in January 1997, the veteran indicated he 
had occasional low back pain in service.  He stated that 
heavy lifting would cause a flare up of low back pain.  
Otherwise his back remained asymptomatic.  The x-rays showed 
normal appearing osseous structures.  There were no 
degenerative or arthritic changes detected.  Pedicles and 
spinous processes were intact.  The impression was normal 
osseous structures.  The diagnoses included residual 
lumbosacral strain.

By rating action of April 1997, service connection for low 
back strain was denied.  The current appeal to the Board 
arises from this denial.

At the October 1998 hearing at the RO before a Member of the 
Board, the veteran testified that he had low back pain 
periodically while in the military.  He was treated a few 
times.  He currently experienced pain that would wake him up 
in the night.  His current job caused him to sit for a long 
period of time which resulted in back pain.  After service he 
worked at the post office, but the job involved lifting which 
caused back pain, so he had to leave that job.  He went to 
the VA hospital recently and saw a nurse who gave him cream 
for his back.    



II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing service connection generally requires medical 
evidence of a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141 (1992); medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well- grounded 
claim set forth in Caluza, supra), petition for cert. filed, 
No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Alternatively, under 38 C.F.R. § 3.303(b) (1998), service 
connection may be awarded for a "chronic" condition when: (1) 
a chronic disease manifests itself and is identified as such 
in service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1998)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

The veteran is claiming that he currently has low back strain 
that was incurred during service.  The medical evidence of 
records reveals treatment for a back disability in service 
and a history of back pain at discharge examination.  
Although no back disability was identified at discharge 
examination, the January 1997 VA examination showed residuals 
of back strain.  In view of the current diagnosis of a back 
disability soon after service and the complaints pertaining 
to the back in service and at discharge examination, it is 
concluded that it is at least as likely as not that the 
current back disability is related to the back complaints in 
service.


ORDER

Entitlement to service connection for low back strain is 
granted.


REMAND

The Board notes that the appellant's representative filed a 
notice of disagreement in October 1998 as to an October 1998 
rating action that denied evaluations in excess of that 
assigned for a hiatal hernia, a deviated nasal septum, and a 
status post right inguinal herniorrhaphy and determined that 
new and material evidence to reopen the claim for service 
connection for right knee pain had not been submitted.  The 
filing of a notice of disagreement puts the claim in 
appellate status, and these issues must be considered in 
connection with the current appeal.  Accordingly, the case is 
being Remanded for the following actions:

1.  The veteran's VA outpatient treatment 
records should be secured and any 
additional development deemed necessary 
should be ordered.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
for which a notice of disagreement has 
been filed remains denied, the appellant 
and representative, if any, should be 
furnished a statement of the case and 
given the opportunity to respond thereto.  
If a substantive appeal is filed, the 
case should be returned to the Board for 
continuation of appellate review.

The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this case.  The 
purpose of this REMAND is to further develop the record and 
to accord the veteran due process of law.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

- 8 -


- 1 -


